                                     Case 1:19-cv-24396-CMA Document 1 Entered on FLSD Docket 10/24/2019 Page 1 of 5
                                                                                                                                                                                                                                               ....w -x- ...-          '



                     - -                 - - -    U % 1ïLb' S T8AhUS D'liv
                                                                       '
                                                                         z-R'1'L t C-tJ.U-K t                                                       .


                -        -               .                -       5 D'u 7 H.
                                                                           L A,
                                                                              h D'Toq ?str
                                                                                         w7 B 7 C t-2 KI-
                                                                                                        D h$                                                                                                                                                                       -
                                                                                                                                                    ..- .. - .... ..       -.                                   . ..
                                                                                                                                            . ..-
                                                                                                                                                                                                                   yjt-
                                                                                                                                                                                                                      .m..                                             s. -----
                                                                                                                                   '
                                                                                                                                    ;
                                                                                                                                                                                                                           - -   0f1-2-#.
                        .                                                      e                    .

                        lpnf'bc- % .rxJt
                                       -u
                                        '.-d' *
                                              't-                                                                                                                           '.
                                                                                                                                                                             *                                                    ANGEUA.B.xosus
                                                                                                                                                                                                                                 S.D.OF FLA.-MIAMI
                                                                                                        .
                                                                               PD
                                                                                . 'q t(3f)'
                                                                                          êT                                            - .- - . -                     - ..
                                                                                                                                                                          -.- ----...---.-----                                             --                   .                   .
                                                                                                                                                                                t-cse .!k:.
            t1.R & $At-i(   p
                            -       Oc 1rr)fr1-r .-t0-
                                     '
                                                      J)....-.-- -..----- -.            -     -
            .k.ru.ht'-e-ep -ktd '
            :                   tAom-
                                    d qf
                                       A.ci.s-e-uo
                                                 .ck q
                                                     ..,.
                                                      -
                                                         '
                                                           ..
                                                            - -.           ..):.j
                                                                         cav    .v.--s:g. ax v,-.m ,                                                                                                                       ,


                                                                                                                 W VQ
                                                                                                                    ..17J
                                                                                                                        .QqY->
                                                                                                                             c7-.                                           .     -.ca
                                                                                                                                                                                     .se.#.- ---- -....-...-----                                                                        .
                                                                                                                                                                                       Judze                    VlV -                      .. -   . -. - -                 - - - - ..   >

-
                                                                                                                                                                .
                                                                                                                                                                                       jzcêtn jfp....zJo
                                                                                                                                                                                          ..
                                                                                                                                                                                                     . . . . . . gee p: $ o

    . ..        .- ..- .-                                                                                                                                                             ,a,ecejp


                                                                      7'c
                                                                        -h.
                                                                          ',q,
                                                                             oo,.T.o.
                                                                                    c..
                                                                                      '
                                                                                      vw'.
                                                                                         h-o-N.m av. cs                                                                                               uoder.?-e
                                                                                                                                                                                                              ..tl,
                                                                                                                                                                                                                  c
                                                                                                                                                                                                                  o.i--
                                                                                                                                                                                                                      ïz)
                                                                                                                                                                                                                        t-t.
                                                                                                   , ?-3 '
                                                                                                         u ,%'Q,thtct,10--
                 .                       .-                                                                     s-                                  .
            '        <
                                             --
                                              f% vouyz
                                                  '
                                                     ak
                                                     p,.:
                                                        q
                                                        '
                                                        7.
                                                         e,3F
                                                            atoov.Vocv)r. oFv-xoïmào-goxkl.
                                                                                          -.-k?h -
                                                                                                 e'n                                                                                                                                  .
                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                               s

                                         P-QAw.
                                              klro.
                                                  (-imw
                                                  %
                                                      ---t'o 8.
                                                              t,
                                                               1oà.
                                                                  k,
                                                                   -ïaî
                                                                      > ouh
                                                                          qt-?folkzof-hv k
                                                                                         pc-l-
                                                                                             hlrl-cq
                                                                                                   îaofR t'
                                                                                                          k
                                                                                                          -jo
                                                                                                            -j
                                                                                                             oà. tv a. a               ,                                          .



            X                                                 vïçu
                                                                 ï-
                                                                  à'tx S-Q-QZ.y.scxvtckï.ve oîlcvkr
                                                                                                  kxM ko-uu-c- . o                                                                                                                                              ' l
                    -
                        Q.-$.xo
                              .L-
                                j.-                   . k-.            ,.m.t.ïcëttcscxè.so-
            '
                                                   u-o sïlv-
                                              ïs-e '         s-
                                                              h.
                                                               i-t.
                                                                  s
                                                                  .-oa
                                                                     hm'o.             -
                                                                                          cïcut-.
                                                                                                -.
                                                                                                 lsur-- h on lcka -
                                                                                                                  2.1 !qq-
                                                                                                                         ?..
                                                                                                                           -
        (7% ct-.
               ï. h           'ï o    v,                                                                                                    'tkmo 4.. 3 to-          yc.cY.
                                                                                                                                                                  k q'    ..j-. rr.
                                                                                                                                                                                  o                         .                              à'&                                     . .
                                                          - -
         Voo (-)v (c-.-kksb.
                  p.       t-ohh-xqiNe'
                                      w -                                          -                                                         . .- --.,.- .-..--.- -.
                                                                                                                                                                   ---.
                                                                                                                                                                      - ,.--
                                                   bœ-) c:-c'
                                                      '     ,t$0.   wk. )'t.
                                                                           ?a/ 4.r'5.
                                                                                    'ak,J',
                                                                                          .
                                                                                          (-F.ï)vé..o-.    bkc-qvo . c.ç)-
                                                                                                                         '
                                                                                                                         p-J'
                                                                                                                            xo)-!'
                                                                                                                                 otl-.
                                                                                                                                     -ç.
                                                                                                                                       '
                                                                                                                                       x nctl.utaï'
                                                                                                                                                  ,za-
        't
                             '
                                             ïo.-u=u.
                                                    A-t,
                                                       .z
                                                        -:=t
                                                        .
                                                            -c:).î..
                                                            . . ,
                                                                   otrkï.w&b-.k
                                                                              s.ï-.omh/--on.
                                                                              v= . -       .
                                                                                            à--7).faV...
                                                                                                       T.'..
                                                                                                           t--t$-e-= cè-o.-.a7- -r-'t).
                                                                                                                                      0 -v.    --
    f.ZX i                                                        .=J kt                                cïm n cxt ïfG. ,Q- , y.
                                                                                                                              G,                                                 $ TTk3
                                                                                                                                                                                      '
                                                                                                                                                                                                            n.                       t-#            l               f' .. .
'
u 'lhk '
       h- vs t
             'kppï'sr-c,ï'
                         .t),-)rko8- -
                                     s ck
                                        -.
                                         q.gwïeft
                                              -   ' cso'.-aqot
                                                             p. o-yg-z.
                                                                      m.-
                                                                        e.
                                                                         i
                                                                         qt'ç.
                                                                             o-
                                                                              c- ç,-                                                                                                  -
                                                                                                                                                                                          .
                                                                                                                                                                                              .                                            o '
                                                                                                                                                                                                                                             -o                                     (
                                                                                                                                                                                                                                                                                    -k
hqt'1)1-'r.x        '         ïM --
                                 -st-kz.b (lï
                                            .ç..
                                               .
                                               t.k.
                                                  e .'
                                                     jr.j m'ïaf-q.

          on tkt-wuqs,cvkaau-oï '       ku z-o-o --lA-r.'-ïeu ' ' ' '          t r 2 kt ûî     .            ç't'n        - -
                                                                                                                            '                               -


       . h'. o-s-qT.k J                                                   y%- u--.
                                                                                 P.ss.u o(l...w ...c                    sej
    -
.                            ,                            ,                                     .                                                       .

h $                          .
                             te-s--    cj.î..
                                            kC-Q-
                                                CZ-LG-/.  %L3Q.-  - O-C
                                                                      AY-                   .-
                                                                                                                               .



                         ïvzfcAkzo.    ï.yoa 'Ie--ol,q.lafacoxh'  m ohgtd orï:gacè:       qhz-lccï  -t,  c-ofter7k.      :
-
yk      .
           o ' ' hno.                                                          -


l4-1ke                                                        3.-o//.aknt.x . ,-k (               '- u, u..ur.'qe.aj        nk                                                            .                 .
    . vN (v'vl;,-ltve -oçç'-('cc ttN .       nktiuïwr œl
    .

                             -                                                                          -                                           -
                                                                                                                          .
    coc tss- o% -.
                -  'vakt.vxvq
                   i-           yùèkv)q'At oîî'(u.      q.c,o.ih. .eo) ( >c.z  -ovlj otxkvt o- :'or-
                                                                                       ..
                                                                                            .
                                                                                                             t
                                                                                                             c-fsl.
                                                                                                                  't-'tflGcrtt                                                                                                       ...   .        -



 okcxfge,lknw ew c,-1t,a$-.-c!          .
                                        x% ;..
                                             e.-.
                                                s:> -g.
                                                .         'scptfw'rn-au--zz..-lym ,c c.-   q.-oR' ilucov         ït'z-s-t,odc
                                                                                                                           .



 c?#.  'k-cc,y'oyo (ar,ts'lqr.-5e..u.ctu w qus'-ita-ke oy(..;qs.c-'x&'.tk..(a(-tx,y,.q-
                                                                           .
                                                                                            tk-r- So 7'
                                                                                                    .       -
                                                                                                                    kt 11
                                                                                                                     -                     - -                         .                          ,                    -


  cLoti . -o.Ts' vyj'
                    oo lpoïr.-, .N'  bsc.n s-e.o.J' o-. oj    ..c.. oct!.&'jefs m ctx-t-; o $
                                                                                            '.Skk',t4sc:r:àoahhtno.J     .-                  -..            -   ..                -
                                                                                                                                                                                      '

                                                                                                                                                                                                  .
                                                                                                                                                                                                      '

                                                                                                                                                                                                      ..-



  P? ch   7 ,
            'q-
              kJ
               .' of-ç-zbe-' <.--
                                %-
                                 ',à.f:-.Mlisevt% k.    ocq'kyï,
                                                              -
                                                                'o) orha.4.aïe..af       ,g' q.(.!:y.e.--<I.
                                                                                                           -
                                                                                                           o--ày': p..os$o'ï('u-.                                                                                           -
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                    . .- - .



                                                                                                                                                    AW h
                             Case 1:19-cv-24396-CMA Document 1 Entered on FLSD Docket 10/24/2019 Page 2 of 5
    t.eT'etoooxk-r-u.:16:
                        ,-1ro' xb-os'.p(ccans-ro
                                               u'
                                                oa. 't.n t    .xt.
                                                                 -.f-l.oct-op -fi'
                                                                              l'
                                                                                   u('c,ï-'
                                                                                       '.
                                                                                          î-
                                                                                           u.
                                                                                            a--ooe
                                                                                                 ..k
                                                                                                   .
                                                                                                     vt-heo
                                                                                                         ..
                                                                                                         &
                                                                                                                i'
                                                                                                                 ?,fnevf'
                                                                                                                     *
                                                                                                                           t.k '
                                                                                                                               o                                                                                                                                    - '



         q.f--f'k-e ïfl,A.,(7 exon:iorzlt-     oct.i..
                                                     r
                                                     ttrpuzehpf. yw-,(; lrtr'tâb. t1,-1.us.rer.ç.'re wbal.u-f<,l.a i'         nos-/
                 -                                            .               .       .                                  .               ..               r                                                                                                     .

    o.r.b-                                                        .               .

    t;ï'!k f rxsc-.
             . '    y-or-v4enï o.noàkwfcsïï       ,ztkjk  .osn appl.
                                                          -
                                                                            .c.
                                                                              aj 'l'
                                                                                   tlc k-l.
                                                                                          . 'jjujzso gly.   y-q.-o-f7t:e   'n.AcJ -6
    cï7k i' e.scscu-nc,y,     'on-E-.
                                -
                                        ,
                                      (-s.      .sia-i--u.c
                                         f,.ex.s-           .o.(-t-,
                                                                   .
                                                                      a--yy
                                                                          ..ayur y..4eaf.   ry(jqytyy'
                                                                                                     s vj-   ,t p/oc-oss./%a                                                                                     ,                      ,
                                                                                                                                                                                                                                                                .




         e -Y(0- t7 ':ïeç.--u
                         '      ' t>--
                             te(:
                                #    o-ûh--.b-q-
                                               ,
                                               tcb. &.  t-.Mf'-3-4r   - .
                                                                         ki(/
                                                                            'kf'A- 'AY L-'-
                                                                                            lcïk?'
                                                                                              - --
                                                                                                  î0f).ts l3. /).e-1J'
                                                                                                                     a'>jz'*
                                                                                                                           %1.2..VG'
                                                                                                                                   -'
                                                                                                                                    -
                                                                                                                                                                                                                                                      s

    -$t
      'kt toef'
              ïe.çk ,-.-----------.-.-------....--..-..---------.---.------------....-.-.--...
             ...--       ,- .           .             .       -- .- -




             T'u c ïker-m oée,ê4fc7-      e-ta,ckj.t.
                                                    ,c.nhcttt.19t--u-%Q'
                                                          -
                                                                          k-K4--CC
                                                                                 -L.'
                                                                                    f-ec'$--62t'    -e.1r1ilXl)??es
-        3' '    î'            1-:-failpczvàow ckrc.c,--ï.  )'
                                                             kew.ojo-(pï'
                                                                        ,t-ah..,
                                                                               .*
                                                                                00.-se.ytw-r 'c-rp-en.j..'ns -g'    -ffe
'T'
 xkee'
     .
      pt
       Jc   .
            -
            !-  --
                 a) i. .
                       -G.j).
                            j7 .1..
                                  -  -.
      û 7 ïqcee xjeock crt-ke oîç'.'(-.      ec Fa'st-v &-
                                                         't? fk-ï on kï
                                                               t-          ks -.w
                                                                                kb.
                                                                                  q
                                                                                  '  t
                                                                                     /t
                                                                                      a --
                                                                                         c p --r
                                                                                               -'
                                                                                                h '
                                                                                                  .(
                                                                                                   ' cl-t '
                                                                                                          t(
                                                                                                           ?o .
                                                                                                              !n  c
                                                                                                                  w ,
                                                                                                                    '
                                                                                                                    f-i
                                                                                                                      'm/.
                                                                                                                         jy                                                   -   -
                                                                                                                                                                                      '




 ftt-tm fle.r U.nV h.-tk--A'
                          --)-ft.
                                ï-ïk,'
                                     i x':ï '!eî
                                          ...   .'
                                                 -in.A.ke 'r -osra c,
                                                                   '  'f nczho-colsl.
                                                                                  -
                                                                                        w().1'
                                                                                             !Qq..f) .-u14. .-<)7km-t-'
                                                                                                                                                                          (                           -               *'
                                                                                                                                                                                                                       -
                 eo atzou.
                         ï ve
                            ---
                              hf-uecN(ï:-7
                                         ?..
                                           k
                                           73.
                                             6--
                                               .
                                               h
                                               'êvutk-
                                                     sf-..
                                                         a
                                                         .ï1.
                                                            Q,?ect
                                                                 --l-
                                                                    'oA'
                                                                       4-
                                                                        V-2.
                                                                           '
                                                                           V 3 OFnn OfF@-ct,#
         -
               2        . i
                          --        .
    NQ-k')Ct.,
             kï.sk--
                   opskcal
                         .'
                          oq +- 1% eld--
                                       ereeusï.(penôthoy    .,. .---                    -
                Qn.lz-ûv.  ï IAGTI.V :4:$'      l-c?l(7#'-
                                                         àcikkY'j at3g)lCX iklf'     tQ tXi.CiC/)l.Ct1-.1J-1-Y-ErX
     c'
      kyn .-%.Q/S ïm .jn.-s-    cïu
                           o f-e.  .(-A -7-akteô.-A t)-Gv-cv  .'
                                                               -.
                                                                v...%îy.
                                                                       ,xw vï'tlk x c.klt
                                                                                        oy..taL-,  .lo orl     ,
                                                                                                               kkvc
             k k'  lzs
                     k-.
                       lv-êï'
                     - '
                              .(-ttï'
                                    '
                                     vo'  aikrscy. b-0A, n,
                                                          -.
                                                           (!(),sooebïe cheslcd' .-      )t'k.;-î..0- p-.p
                                                                                                         ..
                                                                                                         -

                                                                                                           1.
                                                                                                            zf'nlt- f-
                                                                                                                     '
                                                                                                                     ,
                                                                                                                     /:
     4ûe,ïkokzc/ (.
                  s 60..î-     L.
                                v-ca'-n --c-o'-   '4 oç k.  sul--oc-ç.:c-h  .-%-'
                                                                                q.ovleuv osf-ls-o.       î.-E;.
                                                                                                              -(
                                                                                                               :erlaèks
               ld .l-qvs
                       dj  -7c wkï c
                                   -c
                                    ï   Ao   .
                                             :oN   -
                                                   ,
                                                   '.
                                                    dv e .
                                                         or r Er x
                                                                 ï.  fst -o rfl,.
                                                                                00 .
                                                                                   4  Lç(
                                                                                     7)  s.c. ta.
                                                                                                t.
                                                                                                 1/lnoî   '' p:'ê(?/blh                                                                                   .
      ckq 4-fou
              a,                                                                                                                                                                                  ,

      Zkko/e'o  lo.vs. 'àa0-'A 's-X
                                  &.
                                   x-k.,-'o -Ao2 mox'al     k.-tr
                                                                x. rtwf
                                                                      /ê-.yvc,bol.-ais ,1mgurtz   r-
                                                                                                   zect -k
                                                                                                         t--ps  ,usr-tu
                         .




    -A' f'ek's.à c ela-o.      o oot-o-     u-às-'
                                                 t-
                                                  à-e cfke.v-                                    .
                                                               lv? '-ftrtxx.s tlàcxhvAoîd-p-eç-vu-r  2            - -.
                 Q              . .-..-                                           -

                   CS QW GQI Y(knkxtv 4 ï(7-' i'
                                               V-:i
                                                  a%.
                                                    Zd-V V'CVrk.tC%f'1 $Z 2t?'t'1 )-Mr.3- cwôy-:-, -1f.r4-
                                                                                                         '                                                                                                ..   - ....   .   . -   --.       . -   .-- ..-       . ,-...



                      .oweAt.h e reqkvqsïeà qyx uaj   ooypy.
                                                           m yojoy .  yym y.,jqssj...,.
                                                                                      0.
                                                                                       y.osjyss)yy .
-    - - -- -                   -       .-
                                                                                          .                                                   ,       .
    (A SO-N .st
             - . . çeq                                                                      .
    $lf-l1tca' cuhz.l,
     .
                 '
                     ss ct-
                          k--
                            z-
                             kzr.sk-
                                   .('.cxoà.
                                           -ï
                                            .r
                                             f'
                                              ,,A '
                                                  .
                                                  piv sï
                                                       .
                                                       t.
                                                        v-cv.
                                                            ',
                                                             becb r
                                                                  -,
                                                                   '
                                                                   .c.c
                                                                      -
                                                                       s ro  .-ve-
                                                                                 c c-en  %  '
                                                                                            .s '
                                                                                               i-
                                                                                                tç
                                                                                                 '
                                                                                                 lt-  L                                                                                               ,

     ooïvvcvïz'                                                                          -.
                                                                                          j-
                                                                                           -u ee-,i..js.js-
                ,z-oA..
                      ao.
                        o-cœ pt'.tt>.o.,
                                       xo.n cxnuchc,  - pco A'kmtu koc'.r.okt--utnc-l: -          '
                     .                                            .                              .                           .
                     -
                     -                          .                                                                                                                                                                                                           .

                                                   v= ;-huvv'
                                                            a-z.x.:Auo>,
                                                                       'uo--er)1.
                                                                                ..
                                                                                 II..q hly'y, 1'c'rt'l,
                                                                                                      -ef                                                             '

    c-  .l .--'ys a.
     leïc        -
                   zs
                    -
                    'uxd'
                        !cca.aw.
                               o.
                                o.kï'
                                    s-s-.flte.à
                                              '=vaï'
                                                - .
                                                                                                                                                                  -



                                                   z-txhïo-uwx-znusxn-c-,. co.ïunç
                                                                                ' .-.-----1b-('   tfo f
                                                                                                      Al
                                                                                                       z-
                                                                                                        tu-
                                                                                                          ,ï
                                                                                                           -
                                                                                                           '-
                                                                                                            t
                                                                                                            -
                                                                                                            :-
                                                                                                             ti1.
                                                                                                                c.l,
                                                                                                                   -
                                                                                                                   *c,= beef             e

    k                    k a-.
                             vo.c.
                                 m,a-o:'fnaïxavtsï
                                                 .'
                                                  t-                                          ,k'
                                                                                                t'                                   -
                                                                                                                                                                                          .
                                                                                                                                                                                                                 '
                                                                                                                                                                                                               -...




    h'.-   oï1 c= wh%
       e.ù k          -
                      ryZ ïoo.Qm.    ûmt
                                       wk.
                                         s
                                         o-.
                                           (0
                                            .-e-,
                                                r
                                                zlety.qkkï
                                                         .
                                                         '
                                                         -
                                                         k.ch2-Tk --.
                                                                    k#-ûp.t?l
                                                                          - -
                                                                            ctpa-
                                                                                o?.
                                                                                  toçSaomûtanl
    secuc' ,às?rs-
                 c.
                  i.-u.,     ïu'z-aneokip osl'
                       's-.o .          1
                                             -..
                                                 tè
                                                  mxkvgccxï
                                                          -k
                                                           uz-
                                                             .
                                                             o.-s-ezs-
                                                                     rxtaq-nàvk. . -ac)toa--o-p-sltr'o
                                                                                                .            .                       -                                                                                                                          a

     f. C                       c           .
                                                              c>j,
                                                              '  ïj10   .Gg Vot-
                                                                     .n v           ek
                                                                               p cm dc
                                                                                  .   m v-i.!kv-f-p-m-
                                                                                                     joetu'           .t
                                                                                                          %C,à%.c7ç-@l1ltt
                                                                                                                         .zfG l
                                                                                                                              -'    .t
                                                                                                                               o ieC))f-
..., A   h-
          ïi-'
          '  ?).km q.àofr
                        oN.
                          kaof
                             .-sceqo.cr
                                      u'
                                       ï.
    ...-          l k.  e ake
                            bp?.yxn'
                                  -,s'
                                     y.
                                      ç
                                      .iJ.
                                         -;
                                          vq- p
                                              ycocktguée Kk=î    .
                                                                 ('::â)''
                                                                        -buscobbl, eï-.r-aea,,ouskvr.     l                                                                                                                 -


         7-es-z
              -bultro tokj (x przcsoio 6w kYv fry ks j.-
                                                       ï.
                                                        c.
                                                         y
                                                         afy
                                                           zt-'
                                                              u rool kseotxsxsc chùoo.coçstj--ao-
                                                                                                t-up
                                                                                                   'xxr
                                                                                                      .
                                                                                                      -
                                                                                                      o.
                                                                                                       r-.       .                                -
                                                                                                                                                      t
            (J<ov%t'
         .CA.      àx)( :xîçecie-ti
                                  '.qjq.og)v-ïq vek' ï tokj ux*v oc-xtoka
                                                                        lgy
                                                                          'c..z
                                                                              .w-iAk,
                                                                                  '   'y-x.n-ke
                                                                                             . m ,0'k ou
                                                                                                 .                                            .               .           -                   -


          çzhtweni 1
                   5 sy
                      j
                      ïx@.k
                          4k?t,Ns u ,eo-t- a.    . .          (j.            .
                                            o-
                                             ez.-t-ke-l î:v ptv-fAlso vf'c)Jg-ï3rz%..ni).'erNbc.cvsksâjs-cr
                                                                                                     v    ..s.c                  -
                                                                                                                                                                                                                                            .




                                                                                                                                                              z oç +
                      $           Case
                                  jj . 1:19-cv-24396-CMA
                                             .   .       Document 1 Entered on FLSD Docket 10/24/2019
                                                                                               .      . Page
                                                                                                        '    3 of 5                                                                                                               .

        ckkb'. '-tke 4v.
                     .    <l-û,
                              w -.ng couw!.otï(a.
                              -
                               .
                                                    h,.
                                                      --,..,.vcoàzï!:,cl..o.
                                                                  -
                                                                           jst.rg'
                                                                                 ..yvu/kltlw cul// œ-c-.L    ..1.yjt
                                                                                                        Jz.lze     v Ijntys,yyjygyyjs..s                                                                                      .




        Goï-tek3ï.x-ct.
                  .    ta.
                         ïiyz&: ktrsof-.)
                                      .   iaû(19-...o-
                                                     ïv-ù-n-  -
                                                              k-tçeço.  cc-3 kv.e ooe5-c)Eecif'ck'
        m tkm ttrttt':ïtetsc.  k kkvncttcRkk Ikf'EF.
                                                                                        '                                            '
                                                                                                                                     sek-ka'j *
                                                                                                                                              $s secx.,-.) .a-nuok-pcu,-roor.- s'i,
                                                                                                                                                                                  r(
                                                                                                                                                                                   --
                                                                                                                                                                                    1.
                                                                                                                                                                                     c.-r. oJ
                                                                                                                                                                                            ',
                                                                                                                                                                                             z
                     Pe.ïl..
                                                                                                                                                                                                                                                        ..

                            ït clotx.c
                                     ,
                                     :-
                                       Len otx,
                                      tsvce.
                                           -o.o.os.c.-ts--o.z.
                                                            -  c' qier-rc.m'eoosty.d.
                                                                           -        . .-
                                                                                        e.o'
                                                                                           .kgi-by%-a/a.     p/,'cczI,.o,z--
                                                                                                                                 .



    OV rnctïks
            a- c
             ',teztkb l
                      '-
                       z
                   4' b. -cva
                            t'
                             y
                             .o wc
                         o -suiz-nkt 1cc.c- txnàl'wcî&'
                                                  -
                                                             -fael.
                                                                  -.k.s.'
                                                                        t- .cec-scdw-T.k.   ç?-a-e-fa.o..cl.m q'ù-oîukomp0
                                                                                                     .



     Vort-
         uVzzq.-.arït.  s--ulc)w -%-.z ow
                                  -      ex?
                                           xi.t)rsk-c-vtà.kcy-  v.e-kàooksh--plcu-sewu'y..jn -fvu-.'J-t-T-'b.--em Yl,'  ll:x-@                                                                                                                  -


     ûe               -
                         t A htt'     ls
                                       f-
                                       .V,k..'
                                             fQCko-.k
                                                    l QiïorLc   rhV).)tV.-'k:
                                                                            '
                                                                            A-.n.
                                                                                cAhk!.
                                                                                     f(
                                                                                      -!
                                                                                       .
                                                                                       î-
                                                                                        t.
                                                                                         Z/. U'
                                                                                             - $
                                                                                               '
                                                                                               .
                                                                                               -' k '' l'         it'N ' .   d
             '       '                        '           '
      h1s c f.lj.sru.yo.
                       w --0,.,. .. .ïvt
                                      .
                                          ecc ' me. h.-u k-
                                                          .te.w'c-l1.'   ï'î
                                                                           'up oo p-c' ts-
                                                                                         '
                                                                                         -tC.and. tl      '?
                                                                                                           pre.T'crT1'  ïe ..
        cqao-caïïveq,otï.-u.vaoa
                  '       '
                                                 h' Nztks cteïc--.  4G/'i d'-e'-''ec
                                                                               ''
                                                                                      .t .i''
                                                                                            herrfzr.c)??J.-
                                                                                                     '
                                                                                                          '--7I7$
                                                                                                             '
                                                                                                                -.e. ''
                                                                                                                     '
                                                                                                                      -'?
- -..-
        jE  keà2.qts
         )$4.
            ï      ïo(
                     J.:sv
                      '
                        tefmo
                           vqr
                             l%klhk
                             t
                             '
                             t
                              - '

                                  G'xxCfsàj
                                 oq       o
                                          u/ï
                                            tkf-(
                                                cA
                                                 a$
                                                 -
                                                 q
                                                 - oxGsor.îï': ectier c.ieout.ïr.ï'j,.%'
                                                  p'                                    .G at 3P-j-a
                                                                                                   .-.
                                                                                                     . .t
                                                                                                        .
                                                                                                        kn.ft.                                                                                                                                          k
         rw
                     àt,e.c
                          A
                          'er
                            ïx'rlmeoso?'    uomee
                                                ïaoà'sqcv-cïy.
                                                             j ond'q'keu-
                                                              -
                                                                           o- tteè-
                                                                                  skutes c.'-ê0.                                                                                     -




            bk' ckoA lmm xAcolvoxa <.
                                    bt.cv',
                                          't-
                                            tr
                                             o lt-îetkuncqonsï'tïtzïkorst
                                                                        zttt'th ctïr
                                                                                   oknn ..
                                                                                         k$-
                                                                                           oJ
                                                                                            --
         z-
                pe!ï
                   (i
                    )ke
                      o,ouc's cxppïkcoy'
                                       kcl.
                                          ,
                                          -
                                          .
                                          kaocï4ea-
                                                  ('a.jl'
                                                        n,
                                                         'nnt-,'
                                                               ycct-
                                                                   #
                                                                   .$-.
                                                                      4 4u uv,
                                                                             .v-.I
                                                                                 o-
                                                                                  ctc-
                                                                                     es-
                                                                                       s.-s-
                                                                                           ç-
                                                                                            e -.--
             zaévqctr,
                     xrfzv.yryvts L'
                                   t,z u.r=
                                          . (-4: (,:)3 s.
                                                       -c; zkk
                                                             )l,k5o1. Ld zuj.qf?,t)
                                                                                  --2.&x'
                                                                                       -).i-Pl-ectatzsi?
                              ï t% ïop- ïïl.
                                           jo.p.
                                               g'j.
                                                  ',
                                                   -
                                                   csfz. tov
                                                           n,w
                                                             ulcAr-z--c-o/nt
                                                                           l
                                                                           .ip(.-ts-z.
                                                                                     ?.-l
                                                                                        o-
                                                                                         a.
                                                                                          s'-l
                                                                                             ç-
                                                                                              )co'
                                                                                                 '
                                                                                                    unci' -
                                                                                                          lcl/
                                                                                                             -e'
                                                                                                               .
                                                                                                               G
         c
         'o
        T' yoce
          la ïkkti.
                  o..c,.
                     sv,
                       cnc
                       . gtvu
                        .-   cxk
                           ucr  c-
                                 kq
                             z-c----tt
                                  qqu.o-
                                       ?..'e c.f,:.''
                                                    3.
                                                     -s1.,,.o     vfkt-..t/nc.tt..
                                                            'v.k..-              kc
                                                                                    '

                                                                                  -s a fAz./
                                                                                            -

                                                                                                 .=a rnsna,.ql,
                                                                                           --t-r.'
                       ' VGK See2. C.   V',R.136.  .
                                                   2-.,.:.VVCf-f:l
                                                                 .t
                                                                  7îD
                                                                    ..r'1el'nJ 7'  V'C L-/vkdO.wc?t'
                                                                                                   .nr
                                                                                                     d'i?'t'&'-1i
                                                                                                                '
                                                                                                                ?t
                                              '

        '
        -E
         f.o
         '

            ta/
           c,c-tusct
                kgc s.
                     ---
                  okmô s.-
                         c
                         a-
                          tiiu
                           . .h
                              ,.
                               vs.-l-oc/u-cat'
                                             .z,.
                                                'ït'o:n exsmînaï'e,n at       u.'
                                                                                <L.f  .
                                                                                      vk.7'ï:Q-clp.wpll
                                                                                                      .ç-czoèKec'
                                                                          nordk'n(&j.e pk.
                                                                                         ultl-n -
                                                                                                                                                                                                                  .   .

    ul.'ï$n a ucocts exctï-rxsnec :0.
                                    -o'w yotecx'ew .tf4 oroe
                                                          ,y w'
                                                              To au'otl. k,                     b                                                    ..
f71Pktvs lr
          Al kotzk-
                ..
                  bxl.
                     k:o
                       '
                       csr-
                          t-ol
                             ol
                              s.
                               ces'
                                  .
                                  îha-
                                     '
                                     .
                                     srobciet''
                                              I-V':Tke pcpt-ef)sk0)
                                                                  .-&T-(?-tq,
                                                                            --
                                                                             tk
                                                                              :
                                                                              ri
                                                                               A'
                                                                                rn.
                                                                                  k9'rz'l
    LeoëVt$aïpfft'
                 $caày
                     oïa
                       h
                       -'
                        -'
                         uk'
                           ï(wk '
                                ïoctu.
                                     dî
                                      'og-oûàvxccû,zxv)b
                                                       '
                                                       ccs'skokzàt
                                                                 op.com--/pï-c.
                                                                              ()
                                                                               'No
ïqïcrA' boo yEo cu .   ys c.çyk:ake 'tm kàktn.àvkiï.n; zîq''    ke agptx  '
                                                                          bccxt.lc-k,
                                                                                    x'-'
                                                                                       -T u.s'.C-.ïb-lhi
                                                                                                       '
               '
               h e'lkev rc-mïovc'yecïx/cxofv'ïckt't)ï
                                                    'z-cth'to'a apptt('n1't'
                                                                           s,'-j-,
                                                                                 sqi'
                                                                                    11
                                                                                     ''w:
                                                                                        -'.
                                                                                          z.
                                                                                           -a
                                                                                            1- c  ' :5(:
            cy
 LIQL IY .m t
        '
             zs.T-
                 k.ït.
                     e.
                      l
                      y.t,
                         h
                         3m.
                           k.
                            oos
                              àk'
                                om,.z- c.
                                        -
                                        ut
                                         7..
                                           q.-z;6-a ,3.   %.oq tr yppï,'fxfh-
                                                                            ù-r  cz-
                                                                                   f
                                                                                   ts
                                                                                    l
                                                                                    -?
                                                                                     ':,-
                                                                                        &.;esltve -
    ts
     k-
      ïoïvï-1o
      c.     qc
              ek
               j--f
                  x.
                   qus
                     ',sc-g-
                           wè
                            fr'5-
                                'c?rm(Avvr,à'
                                            èz(,y-
                                                 ,(
                                                  )c,,uorus--sh-otïp
                                                                   arc,oïn-
                                                                          kk-spp-l;ce)t-
                                                                                       co.
                                                                                         '-zc
-
        .                                             .




        -
    N.ù --3L1.
            ...P--.411,                                       - -
                                                                                                     ----....
                                                                                                            -.-.

                                                              'ch ï -!,)ne.chpprï
                                                                                't,kï.e c-qaufï'
                                                                                               s'Vourhùn'ïwa'
                                                                                                .-          !ho ok-ïairlctuoc-f
                                                                                                                              pm -fuot.-
  t?ï'ûç''l'ke ptkktuoc'kzr's oeed '
                  -                ïo Jevfhtl',nshffabe Akcxï hkea -ksïef-e-exxpneour
                                                          -                                 i-
                                                                                             ï-k1--
 d kvsoit-2 7 kt-ekyo<h'
..
                                             pv: 'z-ï-z-tc) ''e'ï''eç,.
                          wo'A-kàp.csïnjpïulT$
                                             '                        7Vke r
                                                                           -ezl'
                                                                               r'
                                                                                ï'
                                                                                 topoc nltqt-)ctt
                                                                                        .                        .
                                                                                                                                                          --
                                                                                                                                                               ,
                                                                                                                                                                                                                                           .-


           t?s. rorlto.o c..cA ïvzfocm c.
        l-k-                            tbvocïY tveoïeçteusoc c9ewtooKej ioj usùojtz oçy.
                                                                                        jtwr'
                                                                                            s-tk.
                                                                                                pjjjt    .
                                                                                                                                             -
                                                                                                                                                                                     ,


 -i'o > n-e-ccllrt-l-tcr
                 - .
                       zka%-.rç'k-
                                 ï.
                                  acTk.o-
                                        )-OV 7.111%-ficr-exxfok .t>.
                                                                   t-
                                                                    c.kk (z:'tp-qj--oc-
                                                                           -           ïA'
                                                                                         m'a kls t lc,kv
                                                                                                       ,x
                                                                                                        rne-qr                                                                                        -                   -                         -
                                                                                                                                                                                                                                                        .

  Bf
-U . kkt
       ïq-qs tk-
              ' so
                 -  )%-F'o-
                          oa'.
                             .A -.
                                 j->>
                                    -vk5çe '
                                               t%
                                                .-àc
                                                  - evsk  ï4scà  A (p
                                                                 '
                                                                       (
                                                                       A
                                                                      -.  ok e'
                                                                              h (x
                                                                                 l cïec 'vlcls .
                                                                                               ,
                                                                                               -7'Jnecerplgr
                                                                                                         -               .           .-- -       -                           .               ..                                   ..   .

    Jvul k.e tkpoà ..jefvcxtlwrtsxqefe s'oïso'w 4(.i ckkut.àqxssm ttlylc
        d'                                -
                                                                       j.x-ty- q-.jts-c-k
                                                                                        -.
                                                                                         -f.
                                                                                           o '-o'   ca)                      .
                                                                                                                                                                                         .            -



    *      ç .%%-CAAAOI.:'J.
    C)17-.%-               tpcoïol.fè'ï#Qrtvv-$fjlco.'-ïkvcv ks r)o p.ossk-ol'ir--w-co s'  p-c-o eanl                                                     .    - -       .                        .       .

    -L7'N' cktbeo'5-q auà oo' h.s aro/kr-tA.'on : -     .,0(v NqontàstmuhaJneç,cr.--lù.ckn.g-o-xm eotïoks                                                            .           -                            -



                                               * OV ti
'
              Case 1:19-cv-24396-CMA
                                 . 1. Document
                                          .    1 Entered on FLSD Docket .10/24/2019
                                                                          %         Page
                                                                                    ?    4 of 5 .                                .


      a f-y,ï'.               o-zus o-
              c-c.--'0,--u oïïk       y.s.'<)c'cu'
                                                 yvnhesahkoot-lhh.
                                                       -         !cïkn'o t? owk,,tïfarA saï'utc.(,p       -.c..
                                                                                                              ,-.
                                                                                                                u'-,.
                                                                                                                    cèe
                                                                                                                      uloon
      t4u-'u c-.tc > V-=kï s.=-
                           .- .
                               t<- b-koAA..%,
                                         .-
                                            .oA c.xL.so-
                                                       --
                                                        w.k-
                                                           'oe o c)ànïv,
                                                                       x tJ.k
                                                                            .-(..
                                                                                c,'-(3c.
                                                                                       4'acc.ut/i
                                                                                                ..t'
                                                                                                   t-
                                                                                                    .s-.1av
                                                                                                          a-z,m
                                                                                                              ,o-tl--amf- o.
t-i-ltu-t?.
      -                                           ---               --..
                                                                       -..--------..--.,-..---.-.-.. ..
                           '   ke u .
                                    s--3t.
                                         s'ï.ï:ït.hcouctskcsq ïvc.v e ot'
                                                                        ,
                                                                        .p
                                                                         .1octl lotr,
                                                                                    '-.
                                                                                      uc.
                                                                                        ï'tt.ï'tpo-p
                                                                                                   .ocs-uctn
-fb '?*
      @-u1.e
           .'
           w1
            1 c-.r---t.
            !#.
              ----..  o
                      u. -
                         w
                         ...
                       l)- --
                           i(.7
                              .+:
                                .*
                                 -t
                                  .f-(z$
                                       ..qvt
                                           .sï
                                            .-.b
                                              -.-
                                                ks
                                                 q-
                                                  '
                                                  ).
                                                  - ,.cf.
                                                    '   -c&o'
                                                            j.t4.
                                                                c-l
                                                                  '
                                                                  .-y
                                                                    '
                                                                    oix-'
                                                                        tgvAke cz5.
                                                                                  y.
                                                                                   t/,
                                                                                     '
                                                                                     .e.og--
                                                                                           .
                                                                                           t'
                                                                                            n?a'
                                                                                               nf4
                                                                                                 'o.oo-
                                                                                                      q,
                                                                                                       ?s'
    (-f-8 kkcs.c- î'-.'t?t
          ,
                         -
                         )'I'q?.c
                                ..c.aw'
                                      ïxwv-.
                                           eï.a.'.oçr
                                                    f$
                                                     'û-ev-t?.
                                                             c k?'aAj'
                                                                     71o.
                                                                        slc.e e.Etv-t.-.
                                                                                       -
                                                                                       u.T
                                                                                         ..
                                                                                          ,---o'
                                                                                               c-c'.c-
                                                                                                     '
                                                                                                     s'
                                                                                                      --ox
                                                                                                         o-xkr.,(-l
                                                                                                                  px-.z,,
                                                                                                                              /z?tllf.b
                                  .



    '-f$.efe c'
               cï
              -s--m    c :rvv .      -      -
                                              -   -
                                                                   .' à. ow eut-c'o xt
                                                                                     kt pCq''
                                                                                            tï,
                                                                                              'o.
                                                                                                n-.
                                                                                                  ec.. z..
                                                                                                         -u--a.c.l/,
                                                                                                                   '6I/xr-)tvt-          -
                                                                                                                                         .



    Ca'u .s .f- c'
                 C- oi sE
                o t , - -
                          ck(
                            'vp
                              'cn
                                t c
                                  xbt
                                    'oû (
                                        .
                                        b;-ï
                                           ke c
                                              xcï
                                                'f
                                                 x-
                                                  ï'
                                                   :rïls4
                                                        '-
                                                         tzA.
                                                            '
                                                            a2.
                                                            -
                                                              -
                                                              e-gc                                                  ' ,r'C? tp-t.'î- -   .


                                                                                    k-ke 'lï.              C
                                                                                                          '

          k----
              N-.- t4-uV.IL- çn -'   -ïvxnc-%'- '.'. 'ts--f'
                                                           .
                                                           ,qr.
                                                              t
                                                              '
                                                              .
                                                              f).
                                                                ï-.,
                                                                   -,
                                                                    (',l
                                                                       n'
                                                                        . hj e$.  e'  .     o-.  t-
                                                                                                  '.
                                                                                                   cl-t
                                                                                                      .
                                                                                                       -eç.s
                                                                                                           t -.
                                                                                                              -sa'-gz:1$ç'i'coy'./erzt'r
                                           cw-f-
                                               e edk
                                                   v
                                                   *
                                                    a.
                                                     y -&o
                                                        k.lt Aq.
                                                               c ,.
                                                                  kt-  .>,y.
                                                                           -.
                                                                             îs
                                                                              k gy
                                                                                 a ..>ïpo tepxq&xfTjk
                                                                                     ..                       e   .1
                                                                                                                  y  cj
                                                                                                                      g;j.
                                                                                                                      .  .jpr;j. -syg'.
                                                                                                                                      ,
                                                                                                                                      (t
                                                                                                                                       (
                            t f'l1.9-.
                                     a'o.o--ï
                       .                 .     -
              ullq-
                 .s'k-
                     A.
                      -i.mmmvw
                      m          rAï ,      .-
                                             coû-cmà-u tkoy'..--
                                                                ocv--    cyïluva:).w-'
                                                                                     oav-  h ...
                                                                                               à..o--.
                                                                                                     tfkt.-foc'e.-.l--
                                                                                                                     Lc,w,;o . 'c k
               Y kvx                     '-A               (w -e kooet.     ''
                                                                       'l oo4.
                                                                      x-      kozc--
                                                                                .-
                                                                                   l.kq-etc$-
                                                                                          . zc..-             .. ....-........   - --.
                       ï          .1-                          -.



                       !. i
                          Avtckrà
                                ' jnr
                                    dïkslone'
                                            fklro ret
                                                    àiok
                                                       natle t
                                                             -
                                                             kbsChrfhod% Veet(-o'
                                                                                J
                                                                                'àczrtlVkoc-flj
                                                                                a             -
                                                                                              zerlsefl
           lt. -.                       sulso-ïï-o z.
                                                    -.
                                                     z k.
                                                        k.
                                                         s c ,i!
                                                               4J2.,apd' cyïktt-oppl'ïcosoïe tc-ul.ènr).
                                                                                                       d'---.. - - -
                                  yzuc.


                                       1.t-ennc-.- x-q
                                                     -
                                                     Y-xf
                                                        -- ï.    at.
                                                                   t-l
                                                                     acl
                                                                       titf.-
                                                                            keop-ïv eç-mfzc-)szc       '          S
                                      ov
                                       '
                                       acé-s,ïokes.o% .
                                                      t
                                                      hoc.uf-,
                                                             't.tx.
                                                                  7ktxà3k.v-vof-eo.-
                                                                                   0.
                                                                                    'o.
                                                                                    , a
                                                                                      e-t:.it-v-ë--cvrd corret-',
       o-
        ç-
       L-x-
          l-
           ektt-ut
                -uà-eki..7ilk as.-zl- -d (xj -
                                  .          oï-tlt-îkJzoc.r
                                                           2oJ-
                                                              Ci.---.-- - -




                                                                                              H * q
                                              r
Case 1:19-cv-24396-CMA Document 1 Entered on FLSD
                                                          '
                                              >. Q Docket
                                                   f2     10/24/2019 Page 5 of 5
                                                          .   9 >-:3
                                                          '
                                                          VAJ
                                                            16
                                                             'N; M
                                                                 C
                                                                 *J
                                                              o 7 u.
                                                              l . ('> z
                                                              xp c o
                                                              tz'
                                                                ' .d   '
                                                              e '
                                                                51
                                                                % t--l.
                                                              *r.0 &
                                                                   c
                                                              * .-v' * .
                                                              <
                                                              P C . ..=
                                                              o D ak:c
                                                               2
                                                               D9 -p, c
                                                                      '.
                                                                      m
                                                               5    u..:
                                                                    -
                                                               .<$
                                                               > C7 U'.
                                                                ' >            .2.
                                                                tk ,>          r
                                                                               .
                                                                               o
                                                                G -CJ    -.
                                                                   ..-- .# .
                                                                 W* x
                                                                       1
                                                                       9
                                                                       -
                                                                       7
                                                                       :
                                                                               %
             (:1                                                       3
             (z1                                                       )
                                                                       zt.
                                                                        u
             #J.

              ;!                                                           u
                I
              ***.)
               **xgl
                                                                           V
               (..N
                                                                           r
                                                                           %7
                (!1                                                        =
                tj1                                                        r'
                 t13                                                       9
                                                                           .




                                   Fœr
                             9; oO o
                             - '
                                   : 5
                                   e O    -
                                         + m
                                           e-
                             Eb!
                               ,-        m
                                         . !E;
                                             .--
                             '
                              -. .
                                     Z
                             e       .

                                     -
                                         J o
                                           v

                              A $
                               .
                                   oox
                                + '- M        .
                                                      '
                               @ Gz*M'O
                                      X
                               *--3..7.
                                     p rJ
                                   p)      w .o
                                   t.* F o e -
                                         < a p,
                                         co       r

                                         p @ fN
                                         f'D 2 0.
                                               ç
                                             p -z
                                                Q
